Citation Nr: 1539439	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-35 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability for the period of March 31, 2011 through December 10, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

For the period of March 31, 2011 through December 10, 2014, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.


CONCLUSION OF LAW

The criteria for TDIU have been met for the period of March 31, 2011 through December 10, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in June 2011.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. Here, to award a separate TDIU rating in addition to the schedular 100 percent rating since December 11, 2014, based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.

Thus, as the Veteran is already in receipt of a combined 100 percent schedular rating from December 11, 2014 forward, the issue of entitlement to a TDIU for the period from that date is moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 314, (2011).   While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for that period.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The scope of the Veteran's TDIU will thereby be limited to the period from March 31, 2011 through December 10, 2014.  

For the period at issue, the Veteran was service-connected for bilateral hearing loss, rated as 80 percent, and tinnitus, which was rated as 10 percent.  The Veteran's overall disability evaluation was 80 percent.  As such, the Veteran contends his disabilities present unusual and exceptional factors in that his hearing loss makes him unemployable as employees do not want the liability attached to the Veteran's hearing loss which may result in injury to himself or others in the workplace.

The Veteran reported on his March 2011 and again on the July 2011 VA Forms 21-8940 that his hearing prevents him from securing a substantially gainful occupation.  He further reported being self-employed from 2005 to March 2011 as a carpenter but he had to leave the job due to his hearing.  In addition, the Veteran reported he completed four years of high school with no college or any additional education and training before he became too disabled to work.  

The Veteran was provided with several VA examinations throughout the period at issue which provided opinions as to how his service-connected disabilities would affect his employability from March 31, 2011 through December 10, 2014.  In particular, the December 2013 VA examiner opined:

"With reasonable accommodations according to the Americans with Disabilities Act, hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contract.  However, his ability to communicate without face-to face encounter would be limited.  He would have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers.  Occupational communicative situations may include verbal instructions, and these could easily be misunderstood by an individual with this level of hearing loss.  His hearing loss would affect both physical and sedentary employment that was dependent on verbal communication".

In addition, the January 2012 VA examiner opined the Veteran's hearing loss prevents him from securing or following substantially gainful occupation.

Also included in the record is a July 2011 buddy statement from J.F. who worked with the Veteran in the construction business for several years.  He reports the Veteran had to quit working due to his loss of hearing as it hindered his ability to work in a construction atmosphere with the noise of equipment and other general noises on site.  His inability to hear clearly became a danger to himself as well as fellow workers.

Another July 2011 buddy statement from B.H. reported he worked with the Veteran for two years in the housing construction business.  He reported the Veteran had become a safety issue because of the noise of the equipment and the general noises of the construction site.  He could not hear commands or orders of the other employees on the site, which was a safety hazard.  In addition, most of the work was at great heights and the Veteran's lack of hearing was dangerous to him and those around him.  

Full consideration has been given to the January 2012 and December 2013 examiners' opinions as well as the July 2011 buddy statements.  The evidence clearly shows the Veteran's hearing loss disability causes a safety concern for himself and others at both physical as well as sedentary jobs requiring verbal communication.  Based on the foregoing, the Board is unaware of the type of employment that would be available to the Veteran with his little formal education and prior work experience in construction.

Given the Veteran's lack of education and special training, and the impact of his service-connected disabilities, the Board finds the likelihood of him finding substantially gainful employment, particularly after years of working in physical jobs, is low.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
 
Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from securing gainful employment.  Accordingly, entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to a total disability rating due to individual unemployability for the period of March 31, 2011 through December 10, 2014 is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


